t c no united_states tax_court fredie lynn charlton petitioner v commissioner of internal revenue respondent sarah k hawthorne f k a sarah k charlton petitioner v commissioner of internal revenue respondent docket nos filed date ps were married in separated in and divorced in in w operated medi-task a physician’s transcription business h was employed full time by a large_corporation until date in the fall of he moved to a lake and began to renovate some rental cabins ps filed a joint tax_return for in which they reported that they had self-employment_tax liability for the transcription business and deducted rental cabin expenses r determined a deficiency based in part on adjustments to ps’ self-employment_tax and denial of deductions relating to the cabins ps filed petitions disputing r’s determination ps also alleged they each qualified for relief as an innocent spouse h contends that he qualifies for relief under sec_6015 and c i r c w contended at trial that she qualifies for relief under sec_6015 c and f i r c but now contends that she qualifies for relief only under sec_6015 i r c r contends that the tax_court lacks jurisdiction to decide w’s claim under sec_6015 i r c held all transcription-related self-employment_income is allocated to w under sec_6017 and sec_1402 i r c held further ps’ rental cabin expenses are not deductible because they are preoperational startup expenses see sec_195 i r c held further h does not qualify for relief under sec_6015 i r c but he qualifies for limitation of liability under sec_6015 i r c to the extent stated herein held further we have jurisdiction to review whether relief is available under sec_6015 i r c fredie lynn charlton pro_se sarah k hawthorne pro_se deborah h delgado carl d inskeep and lewis j hubbard for respondent colvin judge respondent determined that for petitioners were liable for a dollar_figure deficiency in income_tax and a dollar_figure accuracy-related_penalty under sec_6662 following concessions the issues for decision are whether all of petitioners’ self-employment_income from respondent concedes that petitioners are not liable for the accuracy-related_penalty under sec_6662 for both petitioners and respondent agree that petitioners understated medi-task gross_receipts for by dollar_figure on their return medi-task is allocated to petitioner sarah k hawthorne hawthorne for purposes of computing self-employment_tax for we hold that it is whether petitioners may deduct expenses relating to their rental cabins in we hold that they may not whether petitioner fredie lynn charlton charlton is entitled to relief from joint_and_several_liability under sec_6015 for the income_tax deficiency arising from petitioners’ joint_return we hold that he is not whether petitioner fredie lynn charlton qualifies for limitation of liability under sec_6015 for the income_tax deficiency arising from petitioners’ joint_return we hold that he does to the extent described below whether we have jurisdiction to review whether relief is available to petitioner sarah k hawthorne under sec_6015 we hold that we do thus we will delay entry of decision to permit hawthorne and respondent to report on the status of hawthorne’s application_for relief under sec_6015 and if relief is denied to file a motion as part of this docketed_case requesting our review of the secretary’s denial section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioner sarah k hawthorne hawthorne lived in burnet texas when she filed her petition petitioner fredie lynn charlton charlton lived in buchanan dam texas when he filed his petition petitioners lived in texas a community_property_state at all times relevant to this case hawthorne has a college degree in english she completed an accounting class and a marketing class but she did not do well in them hawthorne did not take any income_tax courses petitioners were married in before they were married charlton hired hawthorne to be an office manager for a large manufacturing business charlton was employed full time in houston texas until date he moved his residence to buchanan dam texas in the fall of b medi-task medi-task was a physician’s transcription service hawthorne managed medi-task and performed most of its day-to-day operations medi-task had one employee in independent contractors did most of the transcribing for medi-task charlton did not devote much time to medi-task because he was employed full time until date he was not involved with medi- task’s hiring or marketing he did not type any reports for medi-task but he assisted when there were computer problems hawthorne kept medi-task’s business records in petitioners’ home in a file cabinet next to charlton’s records she deposited medi-task’s gross_receipts in charter bank of houston and lake buchanan state bank charlton had access to medi-task’s records while he prepared petitioners’ return hawthorne prepared and gave charlton lists that included all but dollar_figure of medi-task’s income and all but dollar_figure of medi-task’s expenses for she also gave him bank statements for medi-task forms forms w-2_wages and tax statement and documents showing medi-task’s expenses charlton received unemployment_compensation and va disability payments in the last quarter of medi-task was charlton’s and hawthorne’s only other source_of_income during that 3-month period petitioners signed a personal financial statement on date which stated that medi-task was worth dollar_figure hawthorne sold medi-task in without charlton’s consent or participation and kept the proceeds c rental cabins petitioners bought real_property in the spring of at charlton pointe on lake buchanan in llano county texas there were some rental cabins on the property which were built in the 1950's and were rented until or petitioners began to rehabilitate the cabins in the fall of charlton spent time in working on the cabins and other aspects of the charlton pointe property petitioners incurred expenses for travel to charlton pointe and expenses to rehabilitate the cabins however petitioners rented no cabins at charlton pointe in charlton began renting the cabins in d petitioners’ income_tax returns charlton used tax_return preparation software to prepare returns for petitioners for years including petitioners filed a joint income_tax return for on it they reported profits and losses on schedules c profit or loss from business for medi-task and the cabins charlton used the gross revenue amounts from the lists hawthorne prepared to prepare the return he did not review the bank statements he also used the lists that hawthorne prepared to report medi-task’s expenses he decided how to report the expenses on part ii of schedule c for medi-task eg as advertising legal and professional services travel and meals utilities wages and other expenses petitioners reported that the medi-task income was divided equally between themselves for self-employment_tax purposes petitioners reported that charlton had dollar_figure in wages for they reported that medi-task had gross_receipts and gross_income of dollar_figure total expenses of dollar_figure and net profit of dollar_figure petitioners underreported gross_receipts for medi- task by dollar_figure and did not deduct dollar_figure of medi-task expenses they reported that they had no income from the cabins and dollar_figure in expenses hawthorne examined parts of the return such as the children’s names and social_security numbers and child care credits but otherwise accepted the return that charlton prepared e the divorce petitioners separated in after they filed their return and were divorced in under the divorce settlement charlton received the rental cabin property and hawthorne received medi-task as required by the divorce settlement charlton deposited petitioners’ refund check for dollar_figure in a joint bank account at texas bank in burnet texas on date charlton used some of the refund to pay his personal expenses opinion a whether all medi-task income is attributable to hawthorne for self-employment_tax purposes charlton contends that the medi-task income should be divided equally between him and hawthorne for self-employment_tax purposes respondent and hawthorne contend that all of the medi- task income is attributable to hawthorne and that the self- employment_tax reported by petitioners for should be increased by dollar_figure self-employment_tax for a husband and wife filing a joint_return is the sum of the taxes computed on the self-employment_income of each spouse see sec_6017 all of the gross_income and deductions from a trade_or_business over which one spouse exercises substantially_all of the management and control are attributable to that spouse see sec_1402 for these purposes management and control means actual management and control even if management and control is imputed to the other spouse under community_property_laws sec_1_1402_a_-8 income_tax regs charlton contends that he and hawthorne jointly operated medi-task and that medi-task was a partnership or should be treated as one we disagree hawthorne managed medi-task and performed most of its day-to-day operations charlton had a full-time job until date and he also renovated cabins in he did not devote much time to medi-task we conclude that all of the medi-task income in is attributable to hawthorne for self-employment_tax purposes b whether petitioners’ expenses for the cabins were preoperational startup expenses charlton contends that petitioners may deduct dollar_figure for supplies taxes travel utilities legal and professional services and car and truck expenses for their cabin rental_activity for under sec_162 we disagree generally a taxpayer may not deduct startup expenses see sec_195 a startup expenditure is any amount a paid_or_incurred in connection with-- i investigating the creation or acquisition of an active trade_or_business or ii creating an active trade_or_business or iii any activity engaged in for profit and for the production_of_income before the day on which the active trade_or_business begins in anticipation of such activity becoming an active trade_or_business and b which if paid_or_incurred in connection with the operation of an existing active trade_or_business in the same field as the trade_or_business referred to in subparagraph a would be allowable as a deduction for the taxable_year in which paid_or_incurred sec_195 petitioners incurred these expenses before the cabin rental_activity became an active trade_or_business charlton renovated the cabins in but did not rent them or offer them for rent until the cabin rental_activity was not an active trade_or_business in thus we conclude that the claimed expenses were nondeductible startup expenses c innocent spouse issue sec_1 procedural status of innocent spouse issues petitioners each asserted in their petitions that they qualify for relief as an innocent spouse the statutory provision providing relief for innocent spouses in effect when the petitions were filed sec_6013 was repealed and replaced before trial by sec_6015 see internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 as a result neither petitioner referred to sec_6015 in the petitions filed in these cases at trial the parties consented to treating the petitions as elections by charlton and hawthorne for relief under sec_6015 procedures for relief from joint liability applicable to all joint filers and sec_6015 procedures to limit liability for divorced and separated taxpayers respondent contends that we lack jurisdiction to decide whether hawthorne is entitled to equitable relief under sec_6015 we deem petitioners to have amended their petitions to claim relief under sec_6015 and c and we treat hawthorne’s request for relief under sec_6015 as an amendment to her petition seeking our review of her entitlement to relief under that subsection hawthorne contended at trial that she was entitled to relief under sec_6015 and c she now concedes that relief is not available to her under sec_6015 and c whether charlton is entitled to relief from joint_and_several_liability for income_tax for under sec_6015 charlton contends that he is entitled to relief from joint_and_several_liability for income_tax for under sec_6015 sec_6015 provides that if a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement respondent concedes that charlton qualifies under sec_6015 because he filed a joint federal_income_tax return for and sec_6015 because he elected to seek relief not later than years after collection activities began sec_6015 requires that in signing the return the individual seeking relief did not know and had no reason to know of the understatement charlton contends that he did not know and had no reason to know of the understatement attributable to medi-task because he had no control_over medi-task’s finances and was busy with his other business interests we disagree under prior_law former sec_6013 in a case of omitted income a spouse seeking relief was not permitted to turn a blind eye to facts that were available to him or her to avoid liability as an innocent spouse see 57_tc_732 similarly a taxpayer who prepares a return is not relieved of the duty to prepare an accurate return if the taxpayer relies on summarized information provided by the taxpayer’s spouse when information upon which the summary is based is available to the taxpayer charlton was generally familiar with medi-task hawthorne gave him the bank statements respondent later used in determining medi-task’s income for forms and w-2 and a computer- generated expense list charlton had unfettered access to medi- task’s financial records we conclude that charlton had reason to know of medi-task’s understatement of income thus charlton does not qualify for relief as an innocent spouse under sec_6015 d whether charlton qualifies for limitation of his liability for petitioners’ income_tax under sec_6015 charlton contends that he qualifies for limitation of liability for petitioners’ income_tax under sec_6015 c sec_6015 provides sec_6015 procedures to limit liability for taxpayers no longer married or taxpayers legally_separated or not living together -- in general --except as provided in this subsection if an individual who has made a joint_return for any taxable_year elects the application of this subsection the individual’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to the individual under subsection d election -- a individuals eligible to make election -- i in general --an individual shall only be eligible to elect the application of this subsection if- i at the time such election is filed such individual is no longer married to or is legally_separated from the individual with whom such individual filed the joint_return to which the election relates or ii such individual was not a continued for the portion of the deficiency relating to medi-task respondent and hawthorne contend that he does not hawthorne makes no arguments that substantially differ from respondent’s on this point we agree with charlton to be eligible for relief under sec_6015 the individual seeking relief must no longer be married to or must continued member of the same household as the individual with whom such joint_return was filed at any time during the 12-month_period ending on the date such election is filed ii certain taxpayers ineligible to elect --if the secretary demonstrates that assets were transferred between individuals filing a joint_return as part of a fraudulent scheme by such individuals an election under this subsection by either individual shall be invalid and sec_6013 shall apply to the joint_return b time for election --an election under this subsection for any taxable_year shall be made not later than years after the date on which the secretary has begun collection activities with respect to the individual making the election c election not valid with respect to certain deficiencies --if the secretary demonstrates that an individual making an election under this subsection had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual under subjection d such election shall not apply to such deficiency or portion this subparagraph shall not apply where the individual with actual knowledge establishes that such individual signed the return under duress be legally_separated from the individual with whom he or she filed the joint_return and must have elected the applicability of sec_6015 not later than years after the date on which collection activity began see sec_6015 an electing spouse bears the burden of proving how much of any deficiency is allocable to him or her see sec_6015 an election is not valid if respondent shows that the individual making the election had actual knowledge when signing the return of any item giving rise to a deficiency or portion thereof which is not allocable to the electing individual see sec_6015 the only medi-task item causing a deficiency in this case is omitted income we have concluded that charlton should have known of the omitted income because he knew of and had access to correct information about medi-task see par c-2 above however that does not mean that he actually knew of the medi-task omitted income charlton did not check medi-task’s bank records against the lists of medi-task revenue that hawthorne prepared and gave him the lists hawthorne gave charlton are not in the record charlton testified that he did not know of the omitted income we have no reason not to believe him we conclude that respondent has not shown that charlton had actual knowledge of the item causing the deficiency and that charlton qualifies for relief under sec_6015 thus the procedures in sec_6015 to allocate items between hawthorne and charlton apply sec_6015 provides in part sec_6015 allocation of deficiency --for purposes of subsection c -- in general --the portion of any deficiency on a joint_return allocated to an individual shall be the amount which bears the same ratio to such deficiency as the net amount of items taken into account in computing the deficiency and allocable to the individual under paragraph bears to the net amount of all items taken into account in computing the deficiency separate treatment of certain items --if a deficiency or portion thereof is attributable to -- a the disallowance of a credit or b any_tax other than tax imposed by sec_1 or required to be included with the joint_return and such item is allocated to one individual under paragraph such deficiency or portion shall be allocated to such individual any such item shall not be taken into account under paragraph allocation of items giving rise to the deficiency for purposes of this subsection-- a in general except as provided in paragraphs and any item giving rise to a deficiency on a joint_return shall be allocated to individuals filing the return in the same manner as it would have been allocated if the individuals had filed separate returns for the taxable_year b exception where other spouse benefits under rules prescribed by the secretary an continued for purposes of sec_6015 an item giving rise to a deficiency on a joint_return is generally allocated as if the individuals had filed separate returns see sec_6015 respondent contends that the parties should perform the computations under sec_6015 as part of the rule_155_computations neither charlton nor hawthorne objects to using that procedure we agree with respondent and we will so order e whether the tax_court has jurisdiction to review a taxpayer’s request for equitable relief under sec_6015 respondent contends that we lack jurisdiction to decide whether the commissioner properly denied relief to a taxpayer under sec_6015 we disagree for reasons stated in butler v commissioner t c __ __ slip op pincite hawthorne and respondent have apparently suspended any activity relating to hawthorne’s claim under sec_6015 while this case is pending if the secretary denies her continued item otherwise allocable to an individual under subparagraph a shall be allocated to the other individual filing the joint_return to the extent the item gave rise to a tax_benefit on the joint_return to the other individual c exception for fraud the secretary may provide for an allocation of any item in a manner not prescribed by subparagraph a if the secretary establishes that such allocation is appropriate due to fraud of one or both individuals application_for relief under sec_6015 hawthorne may file a motion as part of this docketed_case to seek our review of the secretary’s denial within a time period to be provided by order of this court we will delay entry of decision until hawthorne and respondent report the status of the secretary’s action under sec_6015 to reflect the foregoing appropriate orders will be issued
